            Case 8:20-cv-01932-DLB Document 28 Filed 09/07/21 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
        CHAMBERS OF                                                           101 WEST LOMBARD STREET
   DEBORAH L. BOARDMAN                                                       BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                         (410) 962-7810
                                                                                   Fax: (410) 962-2577
                                                                            MDD_DLBChambers@mdd.uscourts.gov




                                                   September 7, 2021

                                         LETTER ORDER

          RE:    Washington v. Global Tel Link Corp., et al.
                 DLB-20-1932

  Dear Counsel and Mr. and Mrs. Washington:

         Please be advised that I have scheduled a telephone conference call for Friday, September
  17, 2021 at 9:00 a.m. to discuss the pending notices of intent to file motions to dismiss (ECF 26
  and 27). Here is the dial-in information:

          Toll-Free Number: (888) 557-8511
          Access Code: 1719890

          Although informal, this is an Order of the Court and shall be docketed as such.

                                                   Sincerely,




                                                   Deborah L. Boardman
                                                   United States District Judge
